In an action for (1) a judgment declaring unauthorized a resolution with respect to the construction of water facilities in a new development and the charges established by the resolution unenforcible, (2) an injunction against the enforcement of the resolution, and (3) for an accounting of money deposited, a judgment was entered after trial granting a limited accounting but dismissing the complaint in all other respects. The appeal is from so much of the judgment as dismissed the complaint “in all other respects”. Judgment insofar as appealed from unanimously affirmed, with costs. In our opinion plaintiff was not coerced in entering into the agreement but did so voluntarily and, having benefited therefrom, is estopped from questioning its validity. (Mayor, Aldermen and Commonalty of City of New York v. Sonneborn, 113 N. Y. 423; City of Buffalo v. Balcom, 134 N. Y. 532; City of New York v. Delli Paoli, 202 N. Y. 18.) Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.